TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 17, 2016



                                      NO. 03-16-00122-CV


                                         A. N., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




         APPEAL FROM 146TH DISTRICT COURT OF BELL COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMERTON AND BOURLAND
             AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the termination decree signed by the district court on February 3, 2016.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the district court’s termination decree. Therefore, the Court affirms the district

court’s termination decree.      Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.